PEE CUEIAM. —
Tbe appellant was indicted for tbe crime of an assault witb tbe intent to commit murder, and was convicted of an assault witb a deadly weapon. From tbe judgment of conviction and tbe denial of a motion for a new trial, sbe bas appealed.
• Tbe prosecuting witness was severely cut and wounded witb a knife by tbe appellant. Tbe assault was admitted by tbe appellant, wbo testified that it was done in self-defense. Tbe only error assigned is that tbe evidence failed to establish any crime committed by tbe appellant. Tbe jury were carefully instructed by tbe court upon tbe law of self-defense, and tbe appellant’s rights in that regard fully protected by tbe court. That tbe jury disbelieved) tbe evidence of tbe appellant is evident from their verdict, and, as there is sufficient evidence in tbe record to sustain the conviction, we do not feel at liberty to set aside tbe verdict.
Tbe judgment of tbe district court is affirmed.